Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/28/2022. Claims 1-14 are pending for examination.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In Claim 1, Line 10, “an outer of each of the side blocks” should read “an outer surface of each of the side blocks”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shondel (US D776,609 S) in view of Kageyama (US 2017/0267034 A1).
Regarding claim 1, Shondel teaches a pneumatic tire (Fig. 1) comprising a tread portion extending in a tire circumferential direction and having an annual shape (Fig. 1), a pair of sidewall portions disposed on both sides of the tread portion (Fig. 1), and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction which is a fundamental aspect of a tire. Shondel also teaches that the tread includes side regions located outward of shoulder regions of the tread portion in a tire lateral direction (Area of the sidewall underneath the shoulder region in the recreated Fig. 1 below) being each provided with a pair of side blocks opposite each other across a side groove extending in the tire lateral direction which makes of iteration elements comprising the side groove and the pair of side blocks as seen in the recreated figure 1 below.

    PNG
    media_image1.png
    398
    367
    media_image1.png
    Greyscale

Shondel also teaches that an outer surface of each of each of the blocks has a recess/protrusion shape comprising a reference surface (R surface on recreated Fig. 1 below) located on a side closer to the side groove and a step surface (S surface on recreated Fig. 1 below) located on a side farther from the side groove and raised from the reference surface. However, Shondel does not teach that the side groove comprises a raised bottom portion raised from a groove bottom that couples the pair of side blocks.

    PNG
    media_image2.png
    505
    437
    media_image2.png
    Greyscale

In an analogous art, Kageyama teaches having a raised groove bottom portion (Fig. 4, Ref. Num. 25) raised from a groove bottom (Fig. 4, Ref. Num. 21) and coupling the pair of side blocks (Fig. 4, Ref. Num. 20). The protruding height of this raised groove bottom portion is shorter than the height of the side blocks (Para. [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel with Kageyama in order to add a groove raised bottom portion. This modification will secure the rubber thickness in the grooved portion to increase the cut resistance performance (Kageyama; Para. [0076]).
Regarding claim 2, Shondel teaches the side blocks have a width that converges towards the side groove as the blocks curve towards the side groove as the extend in the tire radial direction (Fig. 4).
Regarding claim 4, Shondel does not teach that a projection amount of the reference surface of one of the side blocks from a groove bottom is from 8 mm to 13 mm.
In an analogous art, Kageyama teaches that the height of a side block from groove bottom (Fig. 2, Ref. Num. H1) is from 5 mm to 10 mm (Para. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel with Kageyama in order to have the projection amount of the reference surface be from 5 mm to 10 mm. This modification will improve off-road performance by increasing the amount of mud entering the groove and increasing the shearing force (Kageyama, Para. [0064]).
Regarding claim 7, Shondel does not teach that a ratio B/SH of the raised bottom portion is between 0.20 and 0.40.
In an analogous art, Kageyama teaches that the vertical distance from the ground contact edge of the tread portion (Fig. 1, Ref. Num. Te) to a radially inner edge of the projection 25 (raised bottom portion) is between 20 mm and 50 mm (Para. [0079]). The tire used in Kageyama has a tread width of 265 mm and an aspect ratio of 70% (Para. [0087]) which means that the cross-sectional height of the tire is 70% of 265 mm, or 185.5 mm.  This means that the ratio of B/SH is between .108 and .27.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel with Kageyama in order to have the ratio of B/SH to be between .018 and .27. This modification will allow the cut resistance of the tire to be improved (Kageyama; Para. [0079]). Kageyama does not expressly disclose a value of 0.20 to 0.40; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio B/SH within the claimed range since Kageyama discloses the ratio B/SH as between .108 and .27 (Para. [0079], [0087]), said range overlapping the claimed range.
Regarding claim 8, Shondel does not teach that the projection amount of the raised bottom portion from the groove bottom portion of the side groove is from 3 mm to 5 mm. 
In an analogous art, Kageyama teaches that the projection amount (Fig. 5, Ref. Num. H2) of the raised bottom portion (Fig. 4, Ref. Num. 25) is from 2 mm to 8 mm (Para. [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel with Kageyama to have the projection amount of the raised bottom portion to be between 2 mm and 8 mm. This modification will increase the amount of mud entering the grooves which will increase mud performance (Kageyama; Para. [0080]). Kageyama does not expressly disclose a value of 3 mm to 5; however, it would have been obvious to a person of ordinary skill in the art to configure the projection amount of the raised bottom portion within the claimed range since Kageyama discloses the projection amount of the raised bottom portion as between 2 mm and 8 mm (Para. [0080]), said range overlapping the claimed range.
Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shondel (US D776,609 S) in view of Kageyama (US 2017/0267034 A1) as applied to claims 1 and 2 above respectively, and further in view of Yamakawa (JP 6142930 B1, with English Machine Translation provided in previous Office Action).
Regarding claims 3 and 9, Shondel in view of Kageyama does not teach that a ratio A/SH of one of the side blocks is from 0.15 to 0.5.
In an analogous art, Yamakawa teaches that a ratio of a vertical distance measured from a ground contact edge position of the tread portion to a radially inner edge of one of the side blocks (Fig. 1, Ref. Num. h) to a tire cross-sectional height (Fig. 1, Ref. Num. H) is greater than 0.2 (Para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel and Kageyama with Yamakawa in order to have a ratio A/SH be greater than 0.2. This modification will allow the sidewall blocks to be widely used in deep mud to enhance the traction performance (Para. [0043]). Yamakawa does not expressly disclose a value of 0.15 to 0.50; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio of A/SH within the claimed range since Yamakawa discloses ratio of A/SH as greater than 0.2 (Para. [0043]), said range overlapping the claimed range.
Regarding claim 10, Shondel does not teach that a projection amount of the reference surface of one of the side blocks from a groove bottom is from 8 mm to 13 mm.
In an analogous art, Kageyama teaches that the height of a side block from groove bottom (Fig. 2, Ref. Num. H1) is from 5 mm to 10 mm (Para. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel with Kageyama in order to have the projection amount of the reference surface be from 5 mm to 10 mm. This modification will improve off-road performance by increasing the amount of mud entering the groove and increasing the shearing force (Kageyama, Para. [0064]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shondel (US D776,609 S) in view of Kageyama (US 2017/0267034 A1) as applied to claim 1 above, and further in view of Yokokawa et al. (US 2019/0009619 A1).
Regarding claim 5, Shondel in view of Kageyama does not teach that a projection amount of the step portion of one of the side blocks from the groove bottom is 110% to 130% of the projection amount of the reference surface of one of the side blocks from the groove bottom of the side groove.
In an analogous art, Yokokawa teaches that the protruding height of the tallest portion (step portion) of a side block is from 2 to 10 mm from the bottom of the groove (Para. [0082]). Yokokawa also teaches that the protruding height of the smallest portion (reference portion) of a side block is lower than the tallest portion by either 2.0 mm or 50%, whichever is smaller. Using those numbers, you will find that the height of the tallest portion is between 125% and 200% of the height of the smaller portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel and Kageyama with Yokokawa to have the projection amount of the tallest portion (step portion) of the side block to be between 125% and 200% of the projection amount of the smallest portion (reference portion). This modification will achieve both robustness of the sidewall and allow good air flow between the side blocks (Yokokawa; Para. [0081]). Yokokawa does not expressly disclose a value of 110% to 130%; however, it would have been obvious to a person of ordinary skill in the art to configure the projection amount of the step portion as a percentage of the projection amount of the reference surface within the claimed range since Yokokawa discloses the projection amount of the step portion as a percentage of the projection amount of the reference surface as between 125% and 200% (Para. [0081]), said range overlapping the claimed range.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shondel (US D776,609 S) in view of Kageyama (US 2017/0267034 A1) and Yamakawa (JP 6142930 B1) as applied to claim 10 above, and further in view of Yokokawa et al. (US 2019/0009619 A1).
Regarding claim 11, Shondel in view of Kageyama and Yamakawa does not teach that a projection amount of the step portion of one of the side blocks from the groove bottom is 110% to 130% of the projection amount of the reference surface of one of the side blocks from the groove bottom of the side groove.
In an analogous art, Yokokawa teaches that the protruding height of the tallest portion (step portion) of a side block is from 2 to 10 mm from the bottom of the groove (Para. [0082]). Yokokawa also teaches that the protruding height of the smallest portion (reference portion) of a side block is lower than the tallest portion by either 2.0 mm or 50%, whichever is smaller. Using those numbers, you will find that the height of the tallest portion is between 125% and 200% of the height of the smaller portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shondel and Kageyama and Yamakawa with Yokokawa to have the projection amount of the tallest portion (step portion) of the side block to be between 125% and 200% of the projection amount of the smallest portion (reference portion). This modification will achieve both robustness of the sidewall and allow good air flow between the side blocks (Yokokawa; Para. [0081]). Yokokawa does not expressly disclose a value of 110% to 130%; however, it would have been obvious to a person of ordinary skill in the art to configure the projection amount of the step portion as a percentage of the projection amount of the reference surface within the claimed range since Yokokawa discloses the projection amount of the step portion as a percentage of the projection amount of the reference surface as between 125% and 200% (Para. [0081]), said range overlapping the claimed range.
Allowable Subject Matter
Claims 6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art or record is Shondel (US D776,609 S), Kageyama (US 2017/0267034 A1), and Mathis (US D774,447 S).
Shondel in view of Kageyama teaches the limitations of claim 1; however, neither reference teaches what percent of the surface area of the whole side block is the area of the top portion of the step portion. Shondel shows side blocks that have a step portion; however, Shondel does not explicitly say the size of the step portion and the figures seem to imply the step portion taking up more than 60% of the block surface area. Mathis shows side blocks with two surfaces that are similar sizes; however, the two surfaces are at the same height and the step surface is not raised above the reference surface and Mathis gives no reasoning to modify Shondel to make the step surface and the reference surface the same size, which would make the step surface 50% of the block surface area. It is the examiner’s opinion that without the improper use of hindsight, it would not have been obvious to combine prior art references in the manner required by the instant claims such that an area of a top surface of the step portion of the side blocks, the side blocks being viewed from the outer surface, is from 40% to 60% of an entire area the outer surface of the side blocks, as required by claims 6 and 12.
Response to Arguments
Applicant’s arguments, see page 6, filed 02/28/2022, with respect to the rejection of claim 1 under 35 USC 103 over Mathis in view of Kageyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Shondel (US D776,609 S) in view of Kageyama (US 2017/0267034 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749